 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DEBRA VANESSA WHITE,

 9                              Plaintiff,                 CASE NO. 2:19-cv-00284-JCC

10           v.                                            ORDER GRANTING
                                                           APPLICATION TO PROCEED IN
11   RELAY RESOURCE, GENERAL                               FORMA PAUPERIS
     SERVICES ADMINISTRATION,
12
                                Defendants.
13
            Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is GRANTED. Plaintiff
14
     may proceed without prepayment of costs or fees or the necessity of giving security therefore.
15
            The Clerk is directed to send a copy of this Order to plaintiff.
16
            DATED this 27th day of February, 2019.
17

18

19                                                        A
                                                          BRIAN A. TSUCHIDA
                                                          Chief United States Magistrate Judge
20

21

22

23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
